Mr. Justicb Leech delivered the opinion of the court: The declaration in this case alleges that E. P. Ellwood and John Nelson, co-partners are engaged in the dairy business in the township of DeKalb, County of DeKalb, and State of Illinois; that they were the owners of one Holstein bull registered as follows: Co. 46-500, St. 1401, 500688 Holstein Barkrest Dione Fobes, which re-acted to tuberculosis test and was thereafter destroyed in accordance with the law on the 23rd day of March, 1927. The claimant further alleged that this bull was appraised and that they, the claimants, received the sum of Forty-seven and 45/100 Dollars ($47.45) as salvage for said bull, leaving a deficiency of One Hundred Fifty-two and 55/100 Dollars ($152.55) of which the United States is required to pay Fifty Dollars ($50.00) and the State of Illinois Fifty Dollars ($50.00). The Attorney General files a statement setting forth that this claim was forwarded to the Department of Agriculture for report and advice and the Division of Animal Industry of the Department of Agriculture reported on this claim under date of August 13, 1928, by letter, copy of which is attached and marked exhibit A and made a part of this statement. The Department of Agriculture recommends that the claim be paid. The claimants are, therefore, awarded the sum of Fifty Dollars ($50.00), the full amount of their claim.